1                                                                     CLOSED
2
3
4
5
6
7
                                      UNITED STATES DISTRICT COURT
8
                                     CENTRAL DISTRICT OF CALIFORNIA
9
10
     BOOKIT OPERATING, LLC,                          Case No. 2:14-cv-05946 RSWL (AGRx)
11   d/b/a BOOKIT.COM, a Florida limited
     liability company,
12
                        Plaintiff,                       STIPULATED JUDGMENT
13                                                       AGAINST DEFENDANT STEVEN
     v.                                                  WEXLER
14
     WF MEDIA SERVICES, INC.,
15   a California corporation,
     KIMBERLY FLETCHER
16   a/k/a Kimberly Sperling, individually, and
     STEVEN WEXLER, individually,
17
                        Defendants.
18
19
20
21                Pursuant to the Stipulation for Future Judgment ("Stipulation") by the
22   Defendants, Kimberly Fletcher, Steven Wexler and WF Media Services, Inc., and
23   good cause appearing therefore, the Court enters judgment against Steven Wexler, in
24   favor of BookIt Operating, LLC, in the above-styled action, as follows:
25                ///
26                ///
27                ///
28
                                                     1           CASE NO. 2:14-CV-05946-RSWL-AGR
                                           STIPULATED JUDGMENT
     47745140;1
1                 IT IS HEREBY ORDERED AND ADJUDGED that:
2                 1.   Judgment is entered in favor of BookIt Operating, LLC, d/b/a
3    BookIt.com and against Steven Wexler, in the amount of $87,500.
4                 2.   Execution on this judgment may issue immediately.
5                 3.   Judgment to bear interest at the judgment rate.
6
7    Dated: 2/6/2019________________ By: _s/ RONALD S.W. LEW ________
                                          Hon. Ronald Lew
8                                         U.S. District Court Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2                  CASE NO. 2:14-CV-05946-RSWL-AGR
                                         STIPULATED JUDGMENT
     47745140;1
